Citation Nr: 0429256	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  99-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, for 
residuals of fractures of the right transverse processes at 
L2, L3, and L4 (hereinafter, service-connected low back 
disability) prior to June 23, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected low back disability, as of June 23, 2003.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision that denied an 
increase in a 10 percent rating for service-connected low 
back disability.  In August 1999, the veteran filed a notice 
of disagreement.  In September 1999, he was furnished a 
statement of the case, and later that month, the RO received 
his timely substantive appeal.  By a May 2004 decision, the 
RO granted an increased rating, to 20 percent, for the 
veteran's low back disability, from June 23, 2003.  The 
veteran continues to appeal for a higher rating.  
Specifically, he wants a rating in excess of 10 percent prior 
to June 23, 2003, and a rating in excess of 20 percent from 
June 23, 2003, for his low back disability; hence, the Board 
has characterized the appeal as encompassing the matters on 
the title page.

The veteran requested a Travel Board hearing in August 1999, 
but later withdrew this request in November 1999.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to June 23, 2003, the veteran's service-connected 
low back disability was manifested by no more than overall 
slight limitation of motion.

3.  As of June 23, 2003, the veteran's service-connected low 
back disability is manifested by no more than overall 
moderate limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected low back disability, prior to June 23, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 (2003).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability, as of June 23, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 (2003) 
(renumbered 5235, 68 Fed. Reg. 51,454-458 (Aug. 27, 2003)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In January 1999, the RO denied 
the veteran's claim for an increase in a 10 percent rating 
for a low back disability.  Later, in May 2004, the RO 
increased the rating to 20 percent, effective June 23, 2003.  
He was properly notified of the aforementioned decisions as 
well as the reasoning behind the decisions.  The Board 
concludes that the discussions in the January 1999 and May 
2004 RO decision, statement of the case (issued in September 
1999), supplemental statements of the case (issued in 
February 2001, July 2003, and May 2004) and numerous letters 
over the years (including the May 2001 and November 2003 VCAA 
letters) informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decisions, SOC, SSOCs and various letters 
informed him of:  why the evidence on file was insufficient 
to grant a higher rating for his low back disability; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claims.  The May 2001 and November 2003 VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, while VCAA 
letters were issued following the RO decisions that denied an 
increase in a 10 percent rating and which assigned a 20 
percent rating as of June 23, 2003, no prejudice to the 
veteran has occurred.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran, on several occasions, 
indicated that a private physician, Dr. S., had provided him 
with back treatment.  Exhaustive attempts were made to obtain 
Dr. S's records.  Ultimately, Dr. S. indicated in a February 
2001 statement that he had given the veteran all related 
records.  During the course of the appeal, the veteran has 
been repeatedly instructed to furnish all available, relevant 
records so that VA can fairly adjudicate his claim.  He has 
essentially indicated he has done so.  Given this, the Board 
must concluded that all available medical records are on 
file.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claims. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each claim on appeal, at this juncture, is appropriate.

II.  Factual Background

On January 12, 1999, the RO received the veteran's claim for 
an increased rating for a low back disability. 

The report of a January 1999 VA examination shows that the 
veteran complained of worsened back symptoms to include 
stiffness and pain.  He also complained of occasional pain in 
the left posterior thigh and tingling paresthesias.  He said 
that his back symptoms seemed to bother him if he sat in the 
same position for 15 to 20 minutes, and that he avoided 
vigorous activity or lifting because such aggravated his low 
back.  On changing posture, he said, his symptoms seemed to 
quickly improve.  It was noted Dr. S., a local orthopedist, 
had followed him for several years because of chronic back 
pain.  He reported that he was last seen four to five months 
earlier and had been advised to do a stretches and exercises.  
He also indicated that he was not currently on any medication 
but had been treated with muscle relaxants in the past and 
had tolerated such poorly.  It was noted he had been working 
full-time, for the previous 6 months, as a "finish painter" 
doing interior work.  It was noted he had been unemployed 
since his employer relocated.  When he was painting, he said, 
he had experienced occasional difficulties when completing 
overhead work and had stiffness that would require him to 
take brief unscheduled breaks.  In general, it was noted he 
did well and did not miss work because of back flare-ups.  It 
was noted that his only employment within the last 2 1/2 months 
was a brief job working in bakery that he found to be 
stressful given the lifting which aggravated his lower back.  
It was noted he utilized no crutches, braces, or a cane.  He 
said he had not had any surgical interventions.  He denied 
having any bowel or bladder problems.  

On examination, the veteran had mild lumbar lordosis.  He had 
minimal tenderness in the midline of the lower lumbar area 
and to either side of the lumbosacral junction.  Range of 
motion as measured by a goniometer was as follows:  spinal 
flexion to 90 degrees, without pain; extension to 30 degrees, 
without pain; lateral flexion to 35 degrees to the right and 
to 28 degrees to the left, with mild discomfort; and rotation 
to 40 degrees to the left and to 36 degrees to the right, 
with no discomfort.  Straight leg raising was negative to 8 
degrees, bilaterally.  Goldwaith's and Romberg testing were 
negative.  His gait appeared somewhat unsteady, primarily 
because of minimal weakness of the left lower extremity.  
Sensory examination was unremarkable.  X-rays of the lumbar 
spine were normal. 

A December 2000 VA examination report shows that the veteran 
complained of occasional back pain, weakness, and stiffness, 
some fatigability, and a lack of endurance.  He said that his 
flare-ups occurred three times a week, and lasted one hour, 
and that lying flat alleviated his symptoms.  He reported 
that he had not undergone any treatment, and that he did not 
have a back brace or cane.  He denied having had any surgery.  
He reported that he was able to work unless he had a flare-
up, and missed work for a day.  

On physical examination, the veteran had bilateral muscle 
spasms and slight diminution of the lordotic curve.  The 
examiner noted that goniometry measurements were normal.  
Specifically, flexion was from 0 to 90 degrees; backward 
extension was from 0 to 30 degrees; lateral flexion was from 
0 to 30 degrees, bilaterally; and rotation was from 0 to 30 
degrees, bilaterally.  Measurements of the lower extremity 
were normal.  Goldthwaite's sign was negative, bilaterally.  
The veteran was able to walk on his toes and heels.  Reflexes 
were normal.  There were no abnormal neurological findings.  
The diagnoses were status post fracture of transverse 
processes of L2, L3, and L4 with normal range of motion on 
the day of examination with muscle spasm.   It was noted that 
the veteran had normal back functioning.  The examiner opined 
that, during a flare-up, he would not expect to lose more 
function aside from an (additional) 5 to 10 degrees in range 
of motion, at the most.

A July 2002 Social Security Administration (SSA) decision 
shows that the veteran was awarded disability benefits as of 
January 12, 1999, based on a primary diagnosis of cirrhosis 
and a secondary diagnosis of a chronic lumbar disability.  
The SSA decision was received on June 23, 2003.

A November 2003 VA examination report shows that the veteran 
complained of low back pain, mostly on the left side and in 
the area of the left sacroiliac and L5 regions.  He said that 
his symptoms worsened in the cold and rainy weather and with 
bending and lifting.  He reported some radiation of pain down 
the left leg, but denied using any walking aids, or bowel or 
bladder problems.  He said that he was able to walk about 1/4 
mile before becoming tired.  He indicated that he was last 
employed about three years earlier as a supervisor in the 
field of construction.  Reportedly, he stopped working 
because he could not keep up with his activities.  

On physical examination, the veteran had mild exaggeration of 
dorsal kyphosis with a tendency toward a flat lumbar lordotic 
curve.  There was no spasm of the lower back.  There was no 
guarding.  He had some reported tenderness on palpation over 
the left sacroiliac joint and over the lower left lumbar 
region at the L4 and L5 levels, but no tenderness on the 
right side over the transverse process of L2, L3, and L4.  
Range of motion studies revealed that flexion was from 0 to 
90 degrees with some exaggerated pain from 70 to 90 degrees.  
Extension was from 0 to 20 degrees, with some mild 
discomfort.  Lateral flexion was from 0 to 25 degrees to the 
right, and from 0 to 20 degrees to the left, without 
indication of significant discomfort.  Bilateral rotation was 
from 0 to 25 degrees, without apparent discomfort.  Reflexes 
were present and symmetrical at the level of the knees and 
ankles.  Muscle strength was 5/5 in all muscle groups of the 
lower extremities.  Straight leg raising on the right side, 
was to about 75 degrees, with some mild hamstring tightness.  
Straight leg raising on the left side, could be carried out 
to 65 to 70 degrees with some hamstring tightness and low 
back discomfort.  His gait was rather slow and shuffling, 
which was consistent with some degree of deconditioning.  The 
diagnoses included remote transverse fractures at L2, L3, and 
L4 that were asymptomatic.  It was noted that residuals from 
the transverse process fractures would not cause radicular 
pain nor would they cause referred pain to the opposite leg.  
Other diagnoses were degenerative arthritis and degenerative 
disc disease of the lower lumbar spine with transient sensory 
neuropathy/referred pain of the left leg.  The examiner noted 
that there were subjective indications of some low back pain 
on forward flexion from 70 to 90 degrees and on extension 
from 0 to 20 degrees, with evidence of gross deconditioning 
from obesity and the lack of an exercise regime.  There was 
enhanced fatigability during most activities including 
walking up to 1/4 mile or less.  There was a significant factor 
of depression present that also affected fatigability as did 
the deconditioning.  The veteran did not specifically report 
manifestations of low back pain but did indicate that 
repeated activities caused increased discomfort and it is 
likely that during these episodes of increased discomfort, 
range of motion may be decreased by as much as 40 percent.  
X-ray studies revealed minimal hypertrophic features without 
significant disc facet joint abnormality, and intact 
transverse processes. 


III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back disability is currently rated as 
10 percent disabling from May 17, 1996, and 20 percent 
disabling from June 23, 2003.  Historically, the back 
disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5292, which pertain to residuals of 
fractured vertebra and limitation of motion of the lumbar 
spine, respectively. 

Under Diagnostic Code 5285, a 100 percent rating is warranted 
for residuals of vertebra fracture with cord involvement.  In 
cases not including cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast) a 60 percent 
rating is warranted.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of vertebral body.  In addition, a 
"Note" under Diagnostic Code 5285 provides that under both 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (now renumbered 
5235).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated 10 percent when slight, 20 percent when 
moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Effective September 26, 2003, the portion of the rating 
schedule for evaluating musculoskeletal disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  There is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. at 9; 
DeSousa v. Gober, 10 Vet. App. at 467.  See also VAOPGCPREC 
3-2000 (2000) and VAOPGCPREC 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see May 2004 SSOC), there is no due process 
bar to the Board also considering the former and revised 
criteria. 

With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine), unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation.  A 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating requires favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  Under Note 
(1), evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under the 
appropriate Diagnostic Code.  Under Note 2, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 68 Fed. Reg. 51, 454-458 (Aug. 
27, 2003).

The Board also points out that, when evaluating the veteran's 
musculoskeletal disability, under either the former or 
revised criteria, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

A.  Rating in Excess of 10 percent prior to June 23, 2003

Applying the former criteria prior to June 23, 2003, the 
Board notes that there is no evidence that the veteran's 
residuals of fractures to the right transverse processes at 
L3, L4, and L5 are productive: 1) of cord involvement or 2) 
no cord involvement, but with abnormal mobility requiring a 
neck brace (jury mast); as such, neither 100 nor 60 percent 
ratings under Diagnostic Code 5285 are for application.  For 
a rating below 60 percent, 38 C.F.R. § 4.71a, Diagnostic Code 
5285 directs that symptomatology consisting of definite 
limited motion or muscle spasm be considered, adding 10 
percent for demonstrable deformity of the vertebral body.  In 
this regard, it is noted that there is no evidence of 
demonstrable deformity of the veteran's vertebral body.  
Specifically, lumbar spine X-rays taken in connection with a 
January 1999 examination were normal.  As for any limitation 
of motion of the spine, a discussion of this follows.

A January 1999 VA examination report reflects that the 
veteran's range of motion of the lumbar spine was: 90 degrees 
of flexion, without pain; 30 degrees of extension, without 
pain; 35 degrees of lateral flexion to the right and 28 
degrees to the left, with mild discomfort; and 40 degrees of 
rotation to the left and 36 degrees to the right, with no 
discomfort.  In December 2000, range of motion studies 
revealed that flexion was 0 to 90 degrees; backward extension 
was 0 to 30 degrees; lateral flexion was 0 to 30 degrees, 
bilaterally; and bilateral rotation was 0 to 30 degrees, 
bilaterally.  Notably, the December 2000 VA examiner 
specifically concluded that the veteran's range of motion of 
the spine was normal.  It was also noted that during a flare-
up, he would lose 5 to 10 degrees in range of motion, at the 
most.  Given the aforementioned findings, no more than a 10 
percent rating is warranted under Diagnostic Codes 5285 and 
5292 for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292.  The Board has fully 
acknowledged the veteran's complaints of back pain, and 
periods of flare-ups during which he claims he has increased 
back pain and stiffness.  Any functional loss due to pain is 
already contemplated in the assignment of a 10 percent rating 
under Diagnostic Codes 5285 and 5292.  This is so, given the 
aforementioned objective findings to include a December 2000 
opinion which is to the effect that he had normal range of 
motion of the lumbar spine but a 5 to 10 degree increase in 
limitation of motion during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

With regard to the revised rating criteria, it is noted that 
such went into effect as of September 2003.  As the new 
rating criteria do not have retroactive effect, as such, it 
is not applicable to the evaluation period prior to June 23, 
2003.

In sum, the Board determines that the claim for a rating 
higher than 10 percent for a low back disability prior to 
June 23, 2003, must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

B.  A Rating in Excess of 20 percent as of June 23, 2003

Applying the former criteria as of June 23, 2003, it is noted 
that there is no evidence that the veteran's residuals of 
fractures to the right transverse processes at L3, L4, and L5 
are productive: 1) of cord involvement or 2) no cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast); as such, neither 100 nor 60 percent 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5285 are for 
application.  There is no evidence of demonstrable deformity 
of vertebral body.  Specifically, lumbar spine X-rays taken 
during the course of a VA examination in 2003 revealed 
minimal hypertrophic features without significant disc facet 
joint abnormality, and intact transverse processes; the 
aforementioned findings do not equate to demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

A 2003 VA examination report reflects that the veteran's 
range of motion was as follows:  flexion was from 0 to 90 
degrees with some exaggerated pain from 70 to 90 degrees; 
extension was from 0 to 20 with some mild discomfort; lateral 
flexion was from 0 to 25 degrees to the right, and from 0 to 
20 degrees to the left without indication of significant 
discomfort; and bilateral rotation was from 0 to 25 degrees, 
without apparent discomfort.  It is acknowledged that the 
veteran's limitation of motion of the lumbar spine has 
increased in severity since his 1999 and 2000 VA 
examinations.  The RO increased the veteran's rating from 10 
to 20 percent based, in part, on the aforementioned VA 
examination findings.  It is also noted that one of the 
conclusions of the November 2003 VA examiner was that the 
veteran's service-connected residuals of transverse fractures 
at L2, L3, and L4 were asymptomatic.  The examiner also noted 
that any pain or radiculopathy were not residuals of his 
service-connected back disability, and suggested that such 
were related to non-service-connected degenerative joint and 
disc disease.  Given these pronouncements, which were based 
on an interview and objective evaluation of the veteran, a 
rating in excess of 20 percent as of June 23, 2003, is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  A higher rating is not warranted as the 
evidence on file (e.g. the November 2003 VA examination 
report) fails to establish service-connected back residuals 
that are productive of severe limitation of motion, which, if 
in existence, would merit an increased rating to 30 percent.  

With regard to the revised rating criteria, it is noted that 
there is still no evidence of either favorable or unfavorable 
ankylosis of the lumbar spine; as such, neither a 100 nor a 
50 percent rating is warranted.  Further, neither 30 nor 20 
percent ratings are warranted as forward flexion of the 
thoracolumbar spine is not 30 degrees or less or greater than 
30 but not greater than 60 degrees.  As noted above, flexion 
on VA examination in November 2003 was 90 degrees.  The 
veteran's combined range of motion of the thoracolumbar spine 
is well above 120 degrees.  Although some mild exaggeration 
of dorsal kyphosis with a tendency toward a flat lumbar 
lordotic curve was noted on examination, there is no evidence 
that back spasms with guarding produced such, and this is a 
requirement of the revised criteria.  Notably, spasms and 
guarding were specifically noted as absent on the 2003 VA 
examination.  As previously mentioned, the 2003 VA 
examination revealed diagnoses including asymptomatic 
transverse fractures at L2, L3, and L4.  Given this, a rating 
in excess of 20 percent under the revised criteria is not 
warranted.  See 68 Fed. Reg. 51, 454-458 (Aug. 27, 2003).

Under these circumstances, the Board determines that the 
claim for a rating higher than 20 percent for a low back 
disability as of June 23, 2003, must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53- 56.



C.  Both periods

As there is no indication that the veteran's service-
connected residuals of right transverse processes at L3, L4, 
and L5 include intervertebral disc syndrome, arthritis, or 
lumbar strain, the Board need not analyze the veteran's 
claims under the rating criteria for evaluation of those 
disabilities.  

In assessing the severity of the veteran's low back 
disability, the Board has considered the veteran's assertion 
that his back disability is more severe than currently 
evaluated.  While the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to the severity of his problems.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  As such, the veteran's opinion has 
lessened probative value.  The Board concludes that the 
objective medical evidence is more probative of the degree of 
the veteran's impairment.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for assignment of any extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  There is no evidence that the 
back condition has recently required hospitalization.  
Moreover, while his service-connected back problems might 
well cause some impairment in his daily activities, there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for musculoskeletal disabilities.  It is 
acknowledged that the veteran is in receipt of SSA; however, 
such is based on a primary diagnosis of cirrhosis.  The Board 
also notes that, in any event, the Board may not assign an 
extra-schedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).




ORDER

A rating in excess of 10 percent for service-connected low 
back disability, prior to June 22, 2003, is denied.

A rating in excess of 20 percent for service-connected low 
back disability, from June 23, 2003, is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



